Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Amendment
The amendment filed on 03/24/2021 has been entered into this application.
Terminal Disclaimer
The terminal disclaimer filed on 03/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,971,246 B2; U.S. Patent No. 10,151,979 B2; U.S. Patent No. 10,073,345 B2; U.S. Patent No. 10,527,944 B2; and U.S. Patent No. 10,527,943 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Response to Arguments
Applicant’s arguments/remarks, (see pages 2-4), filed on 03/24/2021, with respect to the rejection(s) of claim(s) under Double Patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Allowable Subject Matter
Claims 1-24 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the controller acquires correction information for compensating for a measurement error of the encoder system that occurs due to a displacement between the four sections within the predetermined plane, based on outputs of the four heads that respectively irradiate the four sections with the measurement beams in the fifth area, and the controller uses the correction information 
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein correction information for compensating for a measurement error of the encoder system that occurs due to a displacement between the four sections within the predetermined plane is acquired, based on outputs of the four heads that respectively irradiate the four sections with the measurement beams in the fifth area, and the correction information is used in another part of the exposure operation different from the part of the exposure operation, in the another part the stage being moved in the first area, the second area, the third area or the fourth area, in combination with the rest of the limitations of the claim. Claims 17-23 are allowable by virtue of their dependency.  
As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the controller acquires correction information for compensating for a measurement error of the encoder system that occurs due to a displacement between the four sections within the predetermined plane, based on outputs of the four heads that respectively irradiate the four sections with the measurement beams in the fifth area, and the controller uses the correction information in another part of the exposure operation different from the part of the exposure operation, in the another part the stage being moved in the first area, the second area, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886